Case: 12-50522       Document: 00512130263         Page: 1     Date Filed: 01/30/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 30, 2013
                                     No. 12-50522
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

JEREMIAH LEE FULLER,

                                                  Petitioner-Appellant

v.

CLAUDE MAYE, Warden, Federal Correctional Institute, Bastrop, Texas,

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CV-1055


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Jeremiah Lee Fuller, federal prisoner # 56057-180, appeals the district
court’s denial in part and dismissal in part of his 28 U.S.C. § 2241 petition, in
which he contended that the Bureau of Prisons (BOP) incorrectly calculated his
federal sentence. We affirm.
       Federal authorities arrested Fuller in May 2005, he pleaded guilty to
possession with intent to distribute methamphetamine, he was sentenced to 87
months of imprisonment, and, on December 21, 2005, Fuller began serving his

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50522     Document: 00512130263      Page: 2    Date Filed: 01/30/2013

                                  No. 12-50522

federal sentence at Three Rivers Federal Correctional Institute (FCI). On
January 19, 2006, Fuller was returned to a state facility to face prosecution on
state charges that stemmed from the same conduct that gave rise to Fuller’s
federal conviction. In March 2006, Fuller received an 18-year sentence on the
state drug charges. He was paroled from his state sentence in August 2010 and
returned to federal custody for service of his federal sentence. The BOP credited
Fuller for time spent in state jail from May 29, 2005, through June 20, 2005, the
date on which the state began crediting Fuller’s jail time. The BOP has now also
credited Fuller for the time he spent in Three Rivers FCI.
      Fuller argues that, by returning him to a state facility after his federal
sentence had already commenced, the BOP redesignated the state facility as the
place at which he was to serve his federal sentence. As a result, he maintains,
he is entitled to credit on his federal sentence from the time he was arrested in
May 2005 through the time he was paroled from his state sentence in August
2010. Fuller is not entitled to any further credit on his federal sentence because
the time at issue was credited toward Fuller’s 18-year state sentence. See 18
U.S.C. § 3585(b). Although the BOP could have given Fuller further credit, see
Pierce v. Holder, 614 F.3d 158, 160 (5th Cir. 2010), it was not required to do so.
      The district court relied on Free v. Miles, 333 F.3d 550 (5th Cir. 2003), in
rejecting Fuller’s contention that a common law rule required that he receive
credit for all time spent in state custody after his federal sentence had
commenced. Despite the factual distinctions that Fuller draws between his case
and Free, the reasoning in Free applies with equal force here. Because the
piecemeal incarceration experienced by Fuller in this case has not extended the
expiration date of his sentence, he is not entitled to further credit on his federal
sentence. See Free, 333 F.3d at 555.
      Nothing in the record supports Fuller’s conclusional assertion that the
district court did not conduct a de novo review of this case upon receipt of
Fuller’s objections to the magistrate judge’s report and recommendation.

                                         2
    Case: 12-50522    Document: 00512130263       Page: 3   Date Filed: 01/30/2013

                                 No. 12-50522

Finally, Fuller argues that he was found to be ineligible to have his federal
sentence run concurrently with his state sentence based on an erroneous
statement that his state and federal convictions stemmed from unrelated
conduct. Because this argument is raised for the first time on appeal, we will
not consider it. See Free, 333 F.3d at 552 n.4.
      AFFIRMED.




                                       3